Citation Nr: 1101902	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 17, 1999, for 
the grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 1973, 
March 1976 to January 1978, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO awarded entitlement 
to a TDIU, effective as of October 10, 2000.

2.  In November 2004, the Veteran indicated that he disagreed 
with the effective date assigned for his entitlement to a TDIU.

3.  In June 2005, the RO provided the Veteran with a Statement of 
the Case as to the issue of entitlement to an effective date 
earlier than October 10, 2000, for the grant of a TDIU.

4.  In July 2005, the RO received a timely filed Appeal To Board 
Of Veterans' Appeals (VA Form 9).

5.  In an April 2006 rating decision, the RO determined that the 
effective date for the award of entitlement to a TDIU should be 
June 17, 1999.  The Veteran was notified of this decision by 
letter dated April 19, 2006.

6.  In correspondence received by the RO on April 27, 2006, the 
Veteran indicated that he was satisfied with the action taken on 
his appeal and withdrew his appeal.

7.  In correspondence received by the RO on June 1, 2007, the 
Veteran requested an earlier effective date for the award of 
entitlement to his TDIU.

8.  The Veteran has not asserted that either the August 2004 or 
April 2006 rating decisions were clearly and unmistakably 
erroneous.

9.  The Veteran's June 1, 2007, statement constitutes a 
freestanding claim for an earlier effective date, which is barred 
as a matter of law.


CONCLUSIONS OF LAW

1.  The unappealed April 2006 rating decision which determined 
that the effective date for the award of entitlement to a TDIU 
should be June 17, 1999, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The Veteran's June 1, 2007, claim of entitlement to an 
effective date earlier than June 17, 1999, for the grant of a 
TDIU, is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 
20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009)

With regard to the Veteran's claim for an earlier effective date, 
in light of the Rudd decision and the dismissal of the appeal, 
any argument concerning the inadequacy of notice under the VCAA, 
or any other VCAA concerns, is moot, and the Board need not 
address such.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 
(2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  Thus, VCAA notice 
is not applicable, and no further action is required pursuant to 
the VCAA for any of the matter on appeal.

Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that once a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be revised 
is if it contains clear and unmistakable error (CUE).  The Court 
noted that any other result would vitiate the rule of finality.  
In other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such a 
freestanding claim for an earlier effective date is raised, the 
Court has held that such an appeal should be dismissed.

Here, the Veteran maintains that the grant of entitlement to a 
TDIU should be made effective earlier than June 17, 1999.

By way of history, in an August 2004 rating decision, the RO 
awarded entitlement to a TDIU, effective as of October 10, 2000.  
In November 2004, the Veteran indicated that he disagreed with 
the effective date assigned for his entitlement to a TDIU.  In 
June 2005, the RO provided the Veteran with a Statement of the 
Case as to the issue of entitlement to an effective date earlier 
than October 10, 2000, for the grant of a TDIU.  In July 2005, 
the RO received a timely filed VA Form 9.  In an April 2006 
rating decision, the RO determined that the effective date for 
the award of entitlement to a TDIU should be June 17, 1999.  The 
Veteran was notified of this decision by letter dated April 19, 
2006.

The Veteran thereafter had one year to file a notice of 
disagreement as to the effective date assigned.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 20.302 (2010).  Here, although the 
Veteran timely perfected an appeal of the August 2004 rating 
decision, in April 2006, following the RO's grant of an earlier 
effective date of June 17, 1999, for the award of a TDIU, he 
affirmatively withdrew his appeal and thus the August 2004 rating 
decision became final.

The first suggestion following the April 2006 rating decision of 
any disagreement with the effective date was his June 1, 2007, 
correspondence to the RO in which he requested an earlier 
effective date for the award of entitlement to his TDIU.  This 
document, however, was submitted after the time period for 
perfecting an appeal of either the August 2004 or April 2006 
rating decisions.  Thus, the June 1, 2007, statement cannot serve 
as a valid Notice of Disagreement as to that issue.  

The Board notes that the RO developed this matter on its merits; 
however, the Court in Rudd held that there was no 
"freestanding" earlier effective date claim that could be 
raised at any time after a RO decision became final.  See Rudd, 
20 Vet. App. at 300.  The Court further indicated that because 
"there is no proper claim in this case," the matter was 
dismissed.  As such, although the Board acknowledges the 
Veteran's representative's contention in December 2010 written 
argument that further development was necessary because there is 
evidence of unemployabilty as early as 1994, in light of Rudd, no 
further development is warranted.

In conclusion, to the extent that the Veteran attempted to raise 
a freestanding earlier effective date claim in his statements of 
June 1, 2007, and based on the procedural history of this case, 
particularly in light of Rudd, the Board has no alternative but 
to dismiss the appeal as to this issue.  See VAOPGCPREC 9-99 
(indicating that the Board may dismiss any appeal which is not 
timely filed).

The only way the Veteran could attempt to overcome the finality 
of the April 2006 decision in an attempt to gain an earlier 
effective date, is to request a revision of that decision based 
on clear and unmistakable error (CUE) or by a claim to reopen 
based on new and material evidence.  See Cook v. Principi, 318 
F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 
5109A(a) ("a decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error. If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."); Andrews v. 
Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  The Veteran has 
done neither.

Since the April 2006 RO decision is final, the decision is not 
subject to revision in the absence of CUE in the decision.  38 
U.S.C.A. §§ 7105, 5109A; see also Rudd. CUE in any of the prior 
RO or Board decisions has not been alleged.  There is no legal 
basis for making the effective date of the grant of the TDIU 
retroactive to a date prior to the currently assigned June 17, 
1999.


ORDER

The claim of entitlement to an effective date earlier than June 
17, 1999, for the grant of a TDIU is dismissed.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


